[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 05-13764
                                                              June 12, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                       ________________________                CLERK

                   D. C. Docket No. 03-22252-CV-JEM

OFELIA CANALS,

                                                           Plaintiff-Appellant,

                                  versus

ARCHDIOCESE OF MIAMI, INC.,
CATHOLIC CHARITIES OF THE ARCHDIOCESE OF MIAMI, INC.,
MIRIAM ROMAN,
LUCIA VICENCIO,
TERESA REVUELTA, et al.,

                                                        Defendants-Appellees,

CENTRO MATER, INC., et al.,

                                                                  Defendants.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (June 12, 2006)

Before CARNES, MARCUS and PRYOR, Circuit Judges.
PER CURIAM:

       Ofelia Canals appeals the order denying her motion to recuse, which she

filed, pursuant to 28 U.S.C. § 455(a) and (b)(1), after the district court entered

judgments as a matter of law on her claims against six former co-workers, the

Archdiocese of Miami, Inc., Catholic Charities of the Archdiocese of Miami, Inc.,

and Centro Mater, Inc., for violations of the Age Discrimination in Employment

Act and the Florida Whistleblower Act, defamation, and conspiracy. On appeal,

Canals argues that Judge Jose Martinez of the United States District Court for the

Southern District of Florida should have recused himself based on his position as a

Eucharistic Minister.1 We affirm.

       We review a district court’s denial of a motion for recusal for abuse of

discretion. United States v. Bailey, 175 F.3d 966, 968 (11th Cir.1999). Under the

abuse of discretion standard, we “will affirm a district judge’s refusal to recuse

himself unless we conclude that the impropriety is clear and one which would be

recognized by all objective, reasonable persons.” Id.

       Under 28 U.S.C. § 455(a), a federal judge must disqualify himself if his

“impartiality might reasonably be questioned.”                 To disqualify a judge under


       1
        We discern no abuse of discretion in the district court’s denial of Canals’s request for an
evidentiary hearing to further develop her theory of recusal. See Loyd v. Alabama Dep’t of Corr.,
176 F.3d 1336, 1339 (11th Cir. 1999) (reviewing district court’s denial of a request for evidentiary
hearing for abuse of discretion).

                                                 2
§ 455(a), the bias “must stem from extrajudicial sources, unless the judge’s acts

demonstrate such pervasive bias and prejudice that it unfairly prejudices one of the

parties.” Bailey, 175 F.3d at 968 (internal quotation marks omitted). In deciding

whether a district judge should recuse himself under § 455(a), we consider

whether “an objective, disinterested, lay observer fully informed of the facts

underlying the grounds on which recusal was sought would entertain a significant

doubt about the judge’s impartiality.” United States v. Patti, 337 F.3d 1317, 1321

(11th Cir. 2003) (citation omitted). Section 455(b) requires disqualification under

specific circumstances, including situations where a judge has a personal bias or

prejudice concerning a party, has participated as counsel in the matter, or has a

financial interest in the matter. 28 U.S.C. § 455(b)(1), (2), (4).

      The Supreme Court has held that where a judge’s challenged actions

“consist[ed] of judicial rulings, routine trial administration efforts, and ordinary

admonishments (whether or not legally supportable) to counsel and to witnesses,”

these actions were not sufficient to require a judge to recuse himself under § 455.

Liteky v. United States, 510 U.S. 540, 556, 114 S.Ct. 1147, 1158, 127 L.Ed.2d 474

(1994) (emphasis added).       Moreover, in Liteky, all of the challenged actions

“occurred in the course of judicial proceedings, and neither (1) relied upon

knowledge acquired outside such proceedings nor (2) displayed deep-seated and



                                           3
unequivocal antagonism that would render fair judgment impossible.”            Id.

(emphasis in original).

      Here, we readily conclude that Judge Martinez did not abuse his discretion

by denying Canals’s motion. Canals failed to establish the existence of a personal

bias, instead asserting arguments that consisted solely of unsubstantiated

speculation. Moreover, Canals’s unsubstantiated speculation was insufficient to

establish that the district judge’s disputed rulings “(1) relied upon knowledge

acquired outside such proceedings nor (2) displayed deep-seated and unequivocal

antagonism that would render fair judgment impossible.” Id.

      Upon careful review of the record and the parties’ briefs, we discern no

abuse of discretion and affirm.

      AFFIRMED.




                                        4